Citation Nr: 0841516	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-31 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for esophageal cancer 
due to exposure to asbestos and other environmental hazards.

2.  Entitlement to service connection for lung cancer due to 
exposure to asbestos and other environmental hazards.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to May 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  Notably, a March 2004 rating decision 
denying service connection for esophageal cancer (on a 
service connection theory not based on asbestos exposure) has 
been consolidated with the appeal.

In January 2007, the veteran withdrew his request for a 
hearing before the Board.

In February 2007, the veteran submitted a written statement 
waiving RO consideration of additional argument presented at 
that time.


FINDINGS OF FACT

1.  The veteran is not shown to have been exposed to asbestos 
and fiberglass in service, and his allegations of such 
exposure are not credible.

2.  The veteran's esophageal cancer first manifested many 
years after service is not shown to be related to any event 
during service, to include exposure to environmental hazards.

3.  The veteran's current lung disorders, including non small 
cell carcinoma, first manifested many years after service and 
are not shown to be related to any event during service, to 
include exposure to environmental hazards.






CONCLUSIONS OF LAW

1.  Esophageal cancer was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

2.  A lung disorder, to include asbestosis, was not incurred 
in or aggravated by active service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988). 

The information and instructions contained in the DVB 
Circular were subsequently included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  These provisions were 
recently rescinded and are now found at M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, which was effective from 
December 13, 2005.

The M21-1MR guidelines provide, in part, that the clinical 
diagnosis of asbestosis or asbestos-related disease requires 
a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, Vet. App. 428 (1993).  Also, an opinion by 
VA's Office of General Counsel discusses the development of 
asbestos claims.  (Apr. 13, 2000), published at 65 Fed Reg. 
33,422 (2000).

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols.  McGinty, 4 Vet. App. at 432.

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  An asbestos-related disease can develop 
from brief exposure to asbestos.  The adjudication of a claim 
for service connection for a disability resulting from 
asbestos exposure should include a determination as to 
whether or not: (1) service records demonstrate the veteran 
was exposed to asbestos during service; (2) development has 
been accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

In this case, the record shows that the RO complied with 
these procedures.  In December 2004, the RO sent the veteran 
a questionnaire requesting details of his asbestos exposure 
history.  The veteran did not respond.  See Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993) (VA's duty is not a one-way street and 
claimant must passively wait for assistance where his/her 
actions are essential in obtaining the putative evidence).

However, the veteran had previously sent an extensive 
exposure history statement in October 2004.  Based on the 
information provided, the RO obtained the veteran's service 
medical records (SMRs), service personnel records (SPRs), a 
history of the USS BASHAW (SS-241), and information from the 
Department of the Navy concerning probabilities of asbestos 
exposure for Naval personnel by job classifications.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The veteran contends that his esophageal cancer and his lung 
disorders, including lung cancer, results from in-service 
exposure to a multitude of environmental hazards during his 
submarine service.  These hazards include asbestos, 
fiberglass, diesel fumes, chemicals, hydraulic fluid, paint 
fumes, toxic battery fumes, and excessive carbon monoxide 
intake.

With respect to asbestos and fiberglass, the veteran claims 
exposure based upon the repair and removing of insulation 
materials, to include an approximate 6 month period (24 hours 
a day, 7 days a week) while in dry dock facilities in Hawaii.  
He stated that the dust was so thick during this time period 
that one could not see.

With respect to paint fumes, the veteran describes exposure 
to paint fumes and products during paint preparation and 
application, including the grinding, sanding, and air 
chiseling of surfaces.  Some of these job functions were 
performed in closed or poorly ventilated environments.

With respect to excessive carbon monoxide exposure, the 
veteran alleges that submarine service below water involved a 
closed ventilation environment without filters that resulted 
in an extremely low oxygen level and high carbon dioxide or 
monoxide levels.  He described the oxygen level as being so 
low that cigarettes could not stay lit.

With respect to battery fumes, the veteran describes 
extremely massive batteries located directly below his 
sleeping facility that gave off extremely toxic gases and 
fumes during recharging.

With respect to hydraulic fluid and diesel, the veteran 
alleges ingesting these substances which "dripped in our 
plates as we were eating."  (emphasis original).

With respect to other chemicals, the veteran asserts that he 
worked with a substance that called "gilly" which had 
strong fumes, and that he worked in navigation which involved 
exposure to inks and dyes.

Furthermore, the veteran has indicated an inability to 
divulge additional information pertinent to his claim as he 
was involved in "black ops" for which he signed a 
confidentiality agreement.  He also indicates that he did not 
smoke in service.

The veteran's SMRs show no findings, or diagnoses of any 
chronic disability involving his esophagus or lungs.  He was 
treated for allergic rhinitis and cold symptoms with cough.  
On his separation examination in May 1964, he checked a 
history of "whooping cough" and sinusitis, but denied a 
history of ear, nose and throat trouble, asthma, and 
shortness of breath.  His examination noted occasional 
sinusitis, but otherwise indicated normal clinical 
evaluations of his throat, lungs and chest.  A chest X-ray 
examination was reported as negative.  

Additionally, the SMRs do not contain any evidence that the 
veteran was exposed to the multiple environmental hazards as 
claimed.

Overall, the veteran's SMRs provide highly probative evidence 
against his claims, failing to show exposure to any 
environmental hazard or the onset of his chronic disabilities 
involving his esophagus and lungs.

Most importantly, post-service, the veteran's medical records 
first reflect a diagnosis of adenocarcinoma of the esophagus 
in 2002, and non small cell lung cancer in 2006.  He first 
demonstrated clinical abnormalities of cough with hemoptysis, 
as probably due to minimal thoracic outlet problem, in 1975; 
smoker's hyperemia of the pharynx in 1985; emphysema found by 
x-ray examination in 2002; and chronic obstructive pulmonary 
disease (COPD) diagnosed thereafter.

Notably, none of this evidence includes any statement of the 
veteran concerning the onset of his symptoms in service.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service 
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

Thus, this is not a case involving continuity of 
symptomatology since service.  See 38 C.F.R. § 3.303(b).  See 
generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) 
(chronicity may be established by demonstrating (1) the 
existence of a chronic disease in service and (2) present 
manifestations of the same disease).

As cancer was not manifest within the first postservice year, 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do 
not apply.

Other than asbestos and fiberglass exposure, the veteran's 
post-service medical record contains no competent medical 
opinion which relates or indicates that his current 
esophageal and lung disorders to any event during service, 
including exposure to environmental hazards.  

Overall, the post service medical record provides highly 
probative evidence against the claims, failing to suggest a 
link between the veteran's esophageal and lung disorders and 
any event during service (other than asbestos and 
fiberglass).

The veteran has submitted, however, a January 2007 medical 
opinion from his treating hematologist and oncologist which 
relates the veteran's "cancer" problems to asbestos and 
fiberglass exposure in service.  In pertinent part, this 
examiner opines as follows:

   I have carefully and thoroughly reviewed the 
veteran's service medical records and in my 
opinion these medical disabilities with his 
cancer problems are more likely than not caused 
by [the veteran's] naval military service during 
his duty onboard the diesel-powered submarine USS 
Bashaw (SS241) between 1961-1964 (May 22nd).  
   
   He also suffered heavy exposure in dry dock to 
asbestos and fiberglass during submarine overhaul 
in dry dock (Pearl Harbor, Hawaii) for a period 
of 4-6 months in 1963.  This entailed massive 
daily exposure to amounts of fiberglass and 
asbestos without breathing protection.

In the remainder of the statement, the examiner recited the 
Manual information concerning the causes and effects of 
asbestos exposure as well as the major occupations involving 
asbestos exposure.

Notably, the examiner's opinion relating the veteran's 
esophageal and lung cancers to service is entirely premised 
on the veteran's allegation of asbestos and fiberglass 
exposure in service.  Thus, this whole claim rises and falls 
on the issue of whether the veteran was, in fact, exposed to 
asbestos and fiberglass in service.

The veteran's SPRs contain no evidence of the veteran being 
exposed to asbestos or fiberglass.  There are also no 
indications that his work during service would have led him 
to such extensive exposures as claimed.  The veteran was 
assigned to the USS BASHAW from May 1962 to May 1964.  He had 
military occupational specialties (MOS's) as a seaman (SN) 
and quartermaster (QM).  The Department of the Navy has 
determined that a minimal probability exists that the 
veteran's job duties exposed him to asbestos.

Overall, the veteran's SPRs provide highly probative evidence 
against his claims, failing to show exposure to asbestos and 
fiberglass and providing a minimal probability of asbestos 
exposure in service, which is far below a probability of 50 
percent or greater to allow for application of the benefit of 
the doubt rule.

A history of the USS BASHAW reflects that she was launched in 
1943, underwent an overhaul in 1945 and a conversion in 1952-
53.  She arrived in Pearl Harbor in 1956, and was 
decommissioned and stricken in September 1969.  There is no 
description of the USS BASHAW undergoing an extensive 
overhaul between the time period from May 1962 to May 1964, 
undermining the veteran's central contention.

Overall, the history of the USS BASHAW provides highly 
probative evidence against his claims, failing to show that 
the USS BASHAW underwent an extensive overhaul between the 
time period from May 1962 to May 1964.

As there is documentary evidence showing that the veteran was 
exposed to asbestos and fiberglass during his period of 
active service, the Board must undertake an evaluation of the 
competence and probative value of the veteran's statements.

The Board takes note that the Court has recognized that lay 
persons may be competent to testify to asbestos exposure.  
For example, in McGinty, a veteran who claimed an MOS as a 
"hot caseman" was deemed competent to testify to wearing 
asbestos gloves in service.  For purposes of this decision, 
the Board will presume the veteran's competence to speak to 
his asbestos and fiberglass exposures.

However, as stated above, the veteran's MOS's as a seaman and 
quartermaster are not deemed by the Navy as consistent with 
asbestos exposure.  These MOS's, on their face, do not 
suggest working with asbestos and fiberglass materials.  They 
also do not suggest, on their face, that the veteran was 
qualified to perform renovation and refitting work.

With regard to the credibility of the veteran's allegations, 
the Board must unfortunately find that the veteran is shown 
to be an unreliable historian to such an extent that his 
credibility before the Board is totally undermined.

For example, the veteran has demonstrated a tendency to 
change his story of events after being informed of a denial 
of service-connection benefits, which raises the issue of 
whether his changed stories have been influenced by a 
pecuniary outcome in his claims.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991)

The veteran's SMRs show that, on August 22, 1963, he fell 
through a hatch spraining his right gluteus muscle.  His 
treatment consisted of methyl salicylate and an adhesive 
plaster cast for 3 days.  On August 27, 1963, he was noted to 
have slight persisting pain which was improving.  Two days 
later, he was noted to have no pain or limitation of motion.

The veteran filed a service connection claim in June 1975.  
His private medical records included his February 1975 report 
of falling about 20 feet onto his back during service.  In 
June 1975, his accredited representative included an 
allegation that the veteran fell off the deck of a submarine 
so that he struck his back on the side of the ship about 
water level.  His claim was denied in a September 1975 RO 
rating.

In an attempt to reopen his claim in September 2002, the 
veteran described his back injury as falling off the dock and 
onto the curved metal surface of the submarine.  He reported 
that he fell into the water, and had to be "fished out."  
He indicated being "paralyzed" for several days, being 
wrapped up from his waist to his neck, and being unable to 
perform duties for about five days.

The veteran's statement in support of reopening his low back 
disability claim is entirely inconsistent with the 
evidentiary record, and either the product of exaggeration or 
outright falsehood, which the Board finds undermines all of 
his claims with the VA.  Clearly, the veteran's SMRs clearly 
cannot support his allegation of being paralyzed for several 
days and being casted from his waist to his neck.

In pursuing service-connected compensation for nervous 
problems, the veteran alleged that he had requested transfer 
from submarine duty due to nervous problems, and that he was 
processed out because of his nerve problems.  However, he 
indicated that his commanding officer "fixed" the records 
to show another reason for his out processing.  This was 
done, presumably, to preserve his choice to return to service 
if he so desired.

The veteran's SPRs, however, show that he had several non-
judicial punishments during the course of his military career 
due to keeping a woman in the station library overnight, 
engaging in a fist fight, absent without leave (AWOL) and the 
missing of a ship movement due to neglect.  He was discharged 
based upon the fact his military behavior average did not 
meet the criteria for reenlistment.

Thus, this evidence shows another instance where the 
veteran's statements and/or recollections conflict with the 
evidence of record, in this instance his SPRs showing that 
his poor military behavior formed the basis for his 
discharge.  This substantial variance of the veteran's 
recollections provides further evidence undermining his 
credibility to the Board.

In connection with the current claims, the veteran submitted 
his service connection claim for esophageal cancer in 
September 2002.  He alleged exposure to numerous substances, 
but made no mention of asbestos or fiberglass, or even being 
involved in a ship overhaul.  His service connection claim 
based upon exposure to chemicals was denied in March 2004.  

Thereafter, the veteran first mentioned asbestos exposure in 
an October 2004 statement.  His clinical records prior to 
March 2004 did not reflect any report of asbestos and/or 
fiberglass exposure.  Thus, the veteran presents another 
instance where he has altered the theory of his claim in 
pursuit of service-connected compensation once his claim has 
been denied.

Simply stated, the veteran's statements, overall, are found 
to provide evidence against his own claims. 

With respect to his current claims, the veteran's allegations 
that he had consumed hydraulic fluid and diesel that had 
"dripped" on his plate, and that the oxygen levels aboard 
ship were so low as to be incapable of supporting a lit 
cigarette, border on incredulous and further undermine his 
credibility.

Additionally, the veteran's description of being in an 
asbestos and fiberglass environment to the extent that he 
could not see is another apparent embellishment.

The Board further notes that the veteran has not provided 
reliable information to his treating physicians.  

Beyond the above, the veteran clearly has a long history of 
smoking cigarettes.  In a July 2002 private examiner 
questionnaire, he reported a 20-year history of smoking 1 
pack of cigarettes a day, having quit in approximately 1997.  
However, a May 2001 private examination report documents that 
he was smoking 1/2 pack of cigarettes per day.  In December 
2002, he gave a history as a "Nonsmoker" to a private 
examiner.  A VA clinical record also shows that the veteran 
was smoking 11/2 packs of cigarettes per day in February 1975.

Again, the documentary evidence of record reflects that the 
veteran is an unreliable historian with respect to an 
accurate recitation of facts easily known to him, further 
undermining the reliability of his statements.

On review of the record in its entirety, the Board finds that 
the veteran is not shown to have been exposed to asbestos and 
fiberglass in service, and that his allegations of such 
exposure are not credible.  It is the finding of the Board 
that the veteran has demonstrated a severe lack of candor 
concerning several claims for VA compensation over the years.  
Because of these inconsistencies, the Board finds that the 
probative value of his allegations is totally compromised.

In the absence of documentary evidence showing asbestos and 
fiberglass exposure in service, the veteran's untrustworthy 
allegations concerning his in-service duties and asbestos and 
fiberglass exposures are entitled to no probative value.  

As the Board rejects the veteran's claimed history of any 
asbestos and fiberglass exposure in service, the January 2007 
private examiner opinion linking the veteran's cancers to his 
"massive" exposure to asbestos and fiberglass during 
service has no probative value in these matters.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993 (finding the Board may 
reject a medical opinion based on facts provided by the 
veteran found to be inaccurate).  For similar reasons, the 
asbestos information materials submitted by the veteran 
cannot form the basis of an award in this case.

Notably, the record on appeal contains numerous x-ray and 
computed tomography (CT) scans of the veteran's chest.  There 
is not a single radiologist interpretation suggesting 
parenchymal or interstitial lung disease, providing further 
evidence against the claims.

The Board must also note the veteran's very long history of 
smoking in reviewing this claim.

Finally, the Board notes that the questions of whether the 
veteran has asbestosis, an asbestos-related disease and/or 
any disease related to exposure to hazardous materials , and 
whether such is etiologically related to his service, require 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his own opinions on medical diagnoses or causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for disorders of the 
esophagus and/or lungs on any theory of causation.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the RO provided the veteran a letter in 
December 2004 requesting him to furnish information 
concerning his asbestos exposure history.  The veteran did 
not respond, which is clearly his duty to provide in this 
case.  See Hayes, 5 Vet. at 68.  The veteran cannot claim an 
insufficient duty to assist him on the asbestos issue when he 
has failed to provide the necessary information to VA.

The December 2004 RO letter advised the veteran of the types 
of evidence and/or information deemed necessary to 
substantiate his claims as well as the relative duties upon 
himself and VA in developing his claims.  He was further 
advised to send the needed evidence directly to the RO, that 
it was his responsibility to provide any records that weren't 
in the possession of a Federal department or agency, and for 
him to submit any evidence in his possession pertinent to his 
claims.  With the exception of providing him notice regarding 
the downstream elements of a successful service connection 
claim, the Board finds that the December 2004 RO letter 
substantially complies with the content requirements of the 
VCAA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Any timing 
deficiencies were cured with readjudication of the claims in 
the September 2006 Statement of the Case (SOC) and subsequent 
supplemental SOC's.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  As 
the claims remain denied, the downstream issues of assigning 
a disability rating and effective date of award are not 
implicated.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, available, relevant 
evidence.  Notably, at one point, the veteran's claims folder 
was apparently misplaced.  The Board has carefully reviewed 
the record and, by all appearances, the record has been 
recollected in full.  Notably, the record includes VA 
treatment records from the Wichita, Kansas VA Medical Center 
(VAMC), as originally requested in June 1975, which has been 
a recurring concern of the veteran.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim. An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case with respect to the issues on appeal because there 
is sufficient evidence to decide the claims.  The veteran has 
been examined by VA and non-VA medical professionals and 
those records are with the claims files.  The veteran has not 
credibly alleged persistent or recurrent symptoms of 
disability since service, and the Board finds no credible 
evidence of continuity of symptomatology in this case.  

Furthermore, the Board has determined that there is no 
credible evidence that the veteran was exposed to asbestos 
and fiberglass in service, and that there is no competent 
evidence suggesting that the veteran's his current esophageal 
and lung disorders are otherwise related to event(s) in 
service.

The Board acknowledges that the RO considered requesting 
medical opinion in this case, and scheduled the veteran for 
VA examination (for which he did not appear).  The Court has 
noted that an RO should notify a claimant as to why a 
requested examination will not ultimately be obtained.  Barr, 
21 Vet. App. at 311.

In the September 2006 SOC and subsequent adjudicative 
actions, the RO informed the veteran of his failure to appear 
in the September 2006 SOC, and its ultimately conclusion that 
the veteran's claims could not be granted, in part, based 
upon the lack of evidence that he was exposed to asbestos or 
his other claimed environmental hazards.  In essence, the RO 
has informed the veteran that there is no basis to obtain a 
medical opinion.

As discussed above, without evidence of exposure to asbestos 
and/or fiberglass during service (a required element to prove 
this case), another examination to determine the veteran's 
current conditions many years after service would not be 
relevant to show that the veteran was exposed to asbestos 
and/or fiberglass during service, particularly when the 
record contains no competent radiographic evidence suggesting 
asbestos exposure.

In the absence of evidence of an in-service exposure to 
asbestos and fiberglass, referral of this case to obtain an 
examination and/or an opinion as to the etiology of the 
veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disabilities and his military service would necessarily be 
based solely on the veteran's rejected assertions regarding 
what occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. at 461.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for esophageal cancer is denied.

Service connection for a lung disorder, including lung 
cancer, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


